DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 07 Apr 2022, in which claim 1 is amended to change the scope and breadth of the claim, claims 2-7 are canceled, new claims 23-28 are added, withdrawn claims 11, 16, and 18 are amended, and withdrawn claims 14-15 and 17 are canceled.

This application is the national stage entry of PCT/US2018/051354, filed 17 Sep 2018; and claims benefit of provisional application 62/560180, filed 18 Sep 2017.

Claims 1, 8-13, 16, and 18-28 are pending in the current application. Claims 11-13, 16, and 18-22, drawn to non-elected inventions, are withdrawn. Claims 1, 8-10, and 23-28 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 07 Apr 2022, with respect that claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020) has been fully considered and is persuasive, as amended claim 1 specifies the polymer is polyethylene glycol having a molecular weight range from 1000 to 6000 Da, and the salt at a concentration of 5-35 wt % is potassium phosphate dibasic.
This rejection has been withdrawn. 

	The following are new or modified grounds of rejection necessitated by Applicant's Amendment, filed 07 Apr 2022, in which claim 1 is amended to change the scope and breadth of the claim, claims 2-7 are canceled, and new claims 23-28 are added.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Amended Claims 1, 8-10, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020).
Kamei et al. discloses devices that use aqueous two phase systems (ATPS) to detect target analytes in a sample. (abstract; page 1, paragraph 0008; page 11, paragraph 0133 to page 13, paragraph 0148) Kamei et al. discloses in some embodiments, the first phase solution comprises a polymer and the second phase solution comprises a salt or vice versa. In some embodiments, the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. (page 2, paragraph 0010) Kamei et al. discloses the target analyte can be a nucleic acid. (page 2, paragraph 0011; page 22, paragraph 0225) Kamei et al. discloses in various embodiments, the PEG may have a molecular weight between 100 and 10,000. In certain embodiments, the PEG is selected from PEG-4600, PEG-8000, and PEG-20,000. (page 12, paragraph 0140; Example 7 at page 49 and table 6; figure 57A) Kamei et al. discloses in some embodiments, the polymer solution is selected from embodiments such as about 5% w/w, about 8% w/w, about 10% w/w, about 11% w/w, about 15% w/w, or about 20% w/w, or the embodiment where the polymer solution is selected from about 10% w/w to about 25% w/w. (page 12, paragraph 0141) Kamei et al. discloses in some embodiments the salt solution is selected from a salt solution that is about 5% w/w, about 10% w/w, about 15% w/w, about 20% w/w, about 22% w/w or about 35% w/w. (paragraph 0143 spanning pages 12-13). Kamei et al. discloses the embodiment of a polymer-salt ATPS comprising polyethylene glycol 8000 and potassium phosphate salt (5:1 dibasic to mono basic ratio). (page 37, paragraph 0449) Kamei et al. discloses the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/w. (table 2 at page 40, paragraph 0475) Kamei et al. discloses the in some embodiments, the target analyte alone partitions into the first phase solution or second phase solution. (page 18, paragraph 0183, 0187-0190) 
Kamei et al. does not specifically disclose the embodiment where the polymer is polyethylene glycol having a molecular weight range from 1000 to 6000 Da, and the salt dissolving in a second phase at a concentration of 5-35 wt % is potassium phosphate dibasic. (claim 1) Kamei et al. does not specifically disclose the embodiment where the polymer is polyethylene glycol 6000. (claim 23) Kamei et al. does not specifically disclose the embodiment polymer is polyethylene glycol 1000. (claim 27)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select from within the teachings of Kamei et al. to arrive at the claimed invention through routine experimentation or optimization from within the disclosed ranges. One of ordinary skill in the art would have been motivated to select from within the teachings of Kamei et al. with a reasonable expectation of success because Kamei et al. teaches the general conditions or ranges of the claim and provides guidance for selecting embodiments within those ranges, for example suggesting the embodiment where the PEG is selected from PEG-4600, the polymer solution is selected from embodiments such as about 8% w/w, about 11% w/w, or about 15% w/w, and in some embodiments the salt solution is selected from concentrations of about 20% w/w and about 22% w/w, and teaches the potassium phosphate as included in the invention encompasses the dibasic potassium phosphate salt. See also MPEP 2144.05 providing at I. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II. "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 07 Apr 2022, have been fully considered and not found to be persuasive.
	Regarding the intended use recited in the preamble of claim 1 and further limitations drawn to the intended use recited in claims 8-10, MPEP 2111.02 at II. provides "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")" In this case the body of the claim sets forth all limitations of the claimed invention, and the preamble recites the purpose or intended use of the claimed composition including the sample applied in the purpose or intended use. 
In response to applicant's argument that Kamei et al. does not teach the composition for the same purpose or intended use, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case Kamei et al. teaches the embodiment where the PEG may have a molecular weight between 100 and 10,000 and the embodiment of PEG-4600, the polymer solution is selected from embodiments such as about 8% w/w, about 11% w/w, or about 15% w/w, and in some embodiments the salt solution is selected from concentrations of about 20% w/w and about 22% w/w, and teaches the potassium phosphate as included in the invention encompasses the dibasic potassium phosphate salt. That Kamei et al. suggests selecting the composition to arrive at the structure of the claimed invention for different reasons than the Applicants of this claimed invention does not render non-obvious the composition taught by Kamei et al. Further, the claimed invention is drawn to the composition, not a specific method of using the claimed composition, and the claimed composition encompasses those compositions having the recited or implied structural features and capable of being used for the recited purpose or intended use. 
Applicant further asserts that the intended use of the composition having the structure taught by Kamei et al. teaches away from the claimed invention, however the working examples of Kamei et al. do not teach away what Kamei et al. broadly describes as their own invention as detailed herein. See also MPEP 2123 providing at II. "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." In this case Applicant notes certain disclosed examples within Kamei et al., however the broader disclosure Kamei et al. makes obvious the claimed invention for the reasons detailed herein. Applicant provides no reasoning why the disclosed examples of Kamei et al. would teach away from what Kamei et al. broadly discloses as their own invention because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.
Applicant asserts that the claimed invention provides unexpected results regarding separation of nucleic acids <250 bp. However, the specification at pages 20-22 provide working examples of Example 1 comparing the ATPS against a control separation without concentration by ATPS, Example 2 compares 2 different embodiments both of which are encompassed within the scope of the claimed invention, and Example 3 compares the ATPS with the Quagen QIAamp Blood DNA mini kit. The closest prior art embodiment is deemed to be those disclosed in Kamei et al. of the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/w. Therefore the provided evidence does not compare the claimed subject matter with the closest prior art and is not effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-17, and 19-18 of U.S. Patent No. 9,823,247 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-3, 6-17, and 19-18 of the reference patent are drawn to a device for the detection and/or quantification of a target analyte in a sample comprising component b) an aqueous two-phase system (ATPS), wherein the ATPS comprises a mixed phase solution that separates into a first phase solution and a second phase solution and where components of said first phase solution and components of said second phase solution are both disposed in said porous matrix and are present in sufficient concentration to form said two-phase ATPS within said porous matrix. Claim 6 recites the drive wherein the first phase solution comprises polyethylene glycol or polypropylene glycol and the second phase solution comprises potassium phosphate. Claim 7 recites the target analyte includes a nucleic acid. 
Claims 1-3, 6-17, and 19-18 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-3, 6-17, and 19-18 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-3, 6-17, and 19-18 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed as detailed above.

Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-28 of U.S. Patent No. 10,006,911 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-7 and 13-28 of the reference patent are drawn to a device for the concentration of a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 14 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 23 recites the target analyte includes a nucleic acid. 
Claims 1-7 and 13-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed.

Amended Claims 1, 8-10, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 19-28 of U.S. Patent No. 10,578,616 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-8 and 19-28 of the reference patent are drawn to a method of concentrating a target analyte in a sample comprising the use of a device comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 20 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 26 recites the target analyte includes a nucleic acid. Claims 1-8 and 19-28 of the reference patent make obvious possession of the compositions used in the recited method.
Claims 1-8 and 19-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed.

Amended Claims 1, 8-10, and 23-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 145-162 and 168-172 of copending Application No. 16/751,114 (reference application) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 145-162 and 168-172 of the reference application are drawn to a device for concentrating a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 169 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 147 recites the target analyte includes a nucleic acid. 
Claims 145-162 and 168-172 of the reference application do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. teaches as above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 145-162 and 168-172 of the reference application in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 145-162 and 168-172 of the reference application in view of Kamei et al. with a reasonable expectation of success because the reference application is an application family member of the application published as Kamei et al., and Kamei et al. provides guidance for selecting the PEG from within the disclosed molecular weight range of between 100 and 10,000 such as PEG-4600, and teaches selection of the concentrations of the polymer solution and the salt solution as claimed.
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 07 Apr 2022, have been fully considered and not found to be persuasive regarding the nonstatutory double patenting rejections and provisional nonstatutory double patenting rejection.
	Regarding the intended use recited in the preamble of claim 1 and further limitations drawn to the intended use recited in claims 8-10, MPEP 2111.02 at II. provides "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")" In this case the body of the claim sets forth all limitations of the claimed invention, and the preamble recites the purpose or intended use of the claimed composition including the sample applied in the purpose or intended use.
In response to applicant's argument that the claims of the reference patent or reference application in view of the teachings of Kamei et al. does not teach the composition for the same purpose or intended use, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case Kamei et al. teaches the embodiment where the PEG may have a molecular weight between 100 and 10,000 and the embodiment of PEG-4600, the polymer solution is selected from embodiments such as about 8% w/w, about 11% w/w, or about 15% w/w, and in some embodiments the salt solution is selected from concentrations of about 20% w/w and about 22% w/w, and teaches the potassium phosphate as included in the invention encompasses the dibasic potassium phosphate salt, and the claims of reference patent or reference application encompass the use of this composition and make obvious the possession of this composition. That the claims of the reference patent or reference application in view of the teachings of Kamei et al. suggests selecting the composition to arrive at the structure of the claimed invention for different reasons than the Applicants of this claimed invention does not render non-obvious the possession of the composition taught by the claims of the reference patent or reference application in view of the teachings of Kamei et al. In this case the instant claims under examination are drawn to the composition, and not limited to a specific method of using this composition.
Applicant assertion that the claimed invention provides unexpected results regarding separation of nucleic acids <250 bp have also been considered in the context of the obviousness-type analysis applied in the nonstatutory double patenting rejections and provisional nonstatutory double patenting rejection. However, the specification at pages 20-22 provide working examples of Example 1 comparing the ATPS against a control separation without concentration by ATPS, Example 2 compares 2 different embodiments both of which are encompassed within the scope of the claimed invention, and Example 3 compares the ATPS with the Quagen QIAamp Blood DNA mini kit. The closest prior art embodiment is deemed to be those disclosed in Kamei et al. of the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/w. Therefore the provided evidence does not compare the claimed subject matter with the closest prior art and is not effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). 

Conclusion
	No claim is found to be allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623